Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for “the plurality of controllers” in parent claims 7 or 17. Claims 7 and 17 only define a plurality of controls.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jon et al. 2008/0167590. Jon discloses: A conditioning and styling reactivated hair device (as disclosed in paragraphs 31 and 42) comprises: 
a handheld grip (10); 
a detachable panel (30); 
a nebulizing mechanism (18); 
a vibration mechanism (23); 
a control system (20-22); 
the handheld grip comprising a palm-bracing surface (shown at the end of the pointer for 10 in figures 1-4) and an interfacing surface (the planar distal end of 12 with elements 13, 18, 19); 
the detachable panel comprising a back plate (31) and a flow guide (32); 
the palm-bracing surface and the interfacing surface being positioned opposite to each other about the handheld grip (as seen in the figures 1-4, the surfaces 31 and the end of 12 are opposed and face each other); 
the vibration mechanism (23) being operatively integrated into the handheld grip (rib 26 is integrated into slot 13 of the grip as seen in figures 2-4), wherein the vibration mechanism is used to generate physical vibrations from the handheld grip (since 23 is attached to the exterior frame of the device it is generating vibrations from the grip as claimed); 
the nebulizing mechanism being operatively integrated into the handheld grip (18 is integrated into the planar distal end of 12 as seen in figure 2), wherein the nebulizing mechanism is used to dispense spray formulations from the handheld grip (via the spray holes 19); 
the back plate (31) being attached onto and across the interfacing surface (as shown in figures 2-4); 
the flow guide (32) traversing through the back plate (as seen in figures 2-4); 
the nebulizing mechanism being in fluid communication with the flow guide (as seen in figures 2-4 nebulizing mechanism 18, 19 aligns with the flow guide 32); and, 
the control system (20-22) being electronically connected to the nebulizing mechanism and the vibration mechanism (as disclosed in paragraph 26 the switch 22 controls the vibration mechanism 23 which physically transmits vibrations to the nebulizer 18, 19 in the same manner as disclosed in paragraph 20 of the submitted specification and shown in figure 10 of the submitted application).
Regarding claim 3, Jon discloses a reservoir (17) integrated within the handgrip 10 as shown in figure 4, an outlet nozzle (19), and a nebulizer (18, which will be vibrated by the vibration mechanism 23 as claimed and in fluid communication with the outlet nozzle 19 integrated with the distal end surface of 12 as seen in figure 2).
Regarding claim 5, Jon discloses the vibration mechanism 23 to surround and be in vibration communication with an outlet nozzle 19 integrated with the distal end surface of 12 as seen in figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weng et al. 2014/0209702. The mist spraying device of Weng is disclosed as spraying a mist onto a user’s face wherein the device of Weng is capable of being used to spray the same mist from the same outlet orifice at 241e or 31 onto a user’s hair or facial hair as claimed if a user desired to direct the outlet at 241e or 31 onto their hair without any changes to the device as claimed. Wherein Weng discloses the as claimed structure of a device which is capable of use a conditioning and styling reactivated hair device as claimed which comprises: 
a handheld grip (10); 
a detachable panel (241c, 30); 
a nebulizing mechanism (20); 
a vibration mechanism (25); 
a control system (11); 
the handheld grip comprising a palm-bracing surface (shown at the end of the pointer for 10 in figures 1 and 3, with the back side of 20 opposite 16, 30 and 241) and an interfacing surface (the recessed surface surrounding 24 shown in figure 3 on which 241 lies); 
the detachable panel comprising a back plate (241c which contacts 241b and the recessed surface surrounding 24) and a flow guide (241e and 31); 
the palm-bracing surface and the interfacing surface being positioned opposite to each other about the handheld grip (as seen in the figures, the surfaces are on opposed sides of the hand-held device as seen in figures 3-6); 
the vibration mechanism (25) being operatively integrated into the handheld grip (25 is integrated into portion 20 of the device or grip as claimed and as seen in figure 6), wherein the vibration mechanism is used to generate physical vibrations from the handheld grip (since 25 attached to the exterior frame of the device it is generating vibrations from the grip as claimed); 
the nebulizing mechanism being operatively integrated into the handheld grip (20 is integrated into portion 10 of the device or grip as claimed and as seen in figure 5), wherein the nebulizing mechanism is used to dispense spray formulations from the handheld grip (via the central outlet shown at the end of the pointer for 24 in figure 6); 
the back plate (241c) being attached onto and across the interfacing surface (the recessed surface surrounding 24 shown in figure 3 on which 241 lies with the attachment of 241c being shown in figure 6); 
the flow guide (241e) traversing through the back plate (as seen in figure 6); 
the nebulizing mechanism being in fluid communication with the flow guide (as seen in figure 6 nebulizing mechanism 20 is the support for the back plate 241c and the flow guide 241e); and, 
the control system (11) being electronically connected to the nebulizing mechanism and the vibration mechanism (as disclosed in paragraphs 17 and 18).
Regarding claim 5, Weng discloses the vibration mechanism 25 to surround and be in vibration communication with an outlet nozzle 24 integrated with the nebulizing mechanism 20 as seen in figure 6
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jon et al. 2008/0167590 in view of Mazed 2017/0027301. Jon discloses: A conditioning and styling ultrasonic reactivated hair and skin device (as disclosed in paragraphs 31 and 42) substantially as claimed but does not disclose the use of Hyaluronic acid. However, Mazed teaches another conditioning and styling ultrasonic reactivated hair and skin device as disclosed in paragraph 3 having Hyaluronic acid as a formulation ingredient as taught in Table 5 in paragraph 288 apparently for the purpose of improving the characteristics of the formulation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the spray formulation of Jon with Hyaluronic acid as, for example, taught by Mazed in order to improve the characteristics of the formulation.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jon et al. 2008/0167590 in view of Zeng et al. CN 110200389. Jon discloses: A conditioning and styling ultrasonic reactivated hair and skin device (as disclosed in paragraphs 31 and 42) including a power storage battery 15, a controller 20 with a plurality of controls 21, 22, all located within in the palm-bracing surface handle 10, with 21 controlling the vibration mechanism and 22 controlling the spraying or nebulizer with both 21 and 22 positioned immediately below or adjacent as claimed the flow guide at 32 substantially as claimed but does not disclose a charger port with a plurality of indicators. However, Zeng teaches another conditioning and styling reactivated hair and skin device having a charger port 15 with a plurality of indicators 16, 17 for the purpose of recharging the battery and indicating when it is connected. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the device of Jon with a charger port and a plurality of indicators as, for example, taught by Zeng in order to recharge the battery and indicate when it is connected.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jon et al. 2008/0167590 in view of Kellett et al. 5,261,426. Jon discloses: A conditioning and styling ultrasonic reactivated hair and skin device or comb with bristles 34 substantially as claimed but does not disclose the bristles to be mounted to a cushion. However, Kellett teaches another comb with bristles 5 having the bristles 5 mounted to a cushion 1 for the purpose of achieving effective brushing action. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the device of Jon with a cushion as, for example, taught by Kellett in order to achieve effective brushing action.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jon et al. 2008/0167590 in view of Macca et al. 2018/0028046. Jon discloses: A conditioning and styling ultrasonic reactivated hair and skin device substantially as claimed but does not disclose an eyelet. However, Macca teaches another conditioning and styling ultrasonic reactivated hair and skin device (100) having an eyelet adjacent 150 and as taught in paragraphs 13 and 14 for the purpose of easily transporting or storing the device by attaching the eyelet to a hook or keychain or other suspension element. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the device of Jon with an eyelet as, for example, taught by Macca in order to easily transport or store the device by attaching the device to a hook or keychain or other suspension element.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jon et al. 2008/0167590 in view of Macca et al. 2018/0028046 as applied to claim 13 above and further in view of Mazed 2017/0027301. Jon discloses: A conditioning and styling ultrasonic reactivated hair and skin device (as disclosed in paragraphs 31 and 42) substantially as claimed but does not disclose the use of Hyaluronic acid. However, Mazed teaches another conditioning and styling ultrasonic reactivated hair and skin device as disclosed in paragraph 3 having Hyaluronic acid as a formulation ingredient as taught in Table 5 in paragraph 288 apparently for the purpose of improving the characteristics of the formulation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the spray formulation of Jon with Hyaluronic acid as, for example, taught by Mazed in order to improve the characteristics of the formulation.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jon et al. 2008/0167590 in view of Macca et al. 2018/0028046 as applied to claim 13 above and further in view of Zeng et al. CN 110200389. Jon discloses: A conditioning and styling ultrasonic reactivated hair and skin device (as disclosed in paragraphs 31 and 42) including a power storage battery 15, a controller 20 with a plurality of controls 21, 22, all located within in the palm-bracing surface handle 10, with 21 controlling the vibration mechanism and 22 controlling the spraying or nebulizer with both 21 and 22 positioned immediately below or adjacent as claimed the flow guide at 32 substantially as claimed but does not disclose a charger port with a plurality of indicators. However, Zeng teaches another conditioning and styling reactivated hair and skin device having a charger port 15 with a plurality of indicators 16, 17 for the purpose of recharging the battery and indicating when it is connected. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the device of Jon with a charger port and a plurality of indicators as, for example, taught by Zeng in order to recharge the battery and indicate when it is connected.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jon et al. 2008/0167590 in view of Macca et al. 2018/0028046 as applied to claim 13 above and further in view of Kellett et al. 5,261,426. Jon discloses: A conditioning and styling ultrasonic reactivated hair and skin device or comb with bristles 34 substantially as claimed but does not disclose the bristles to be mounted to a cushion. However, Kellett teaches another comb with bristles 5 having the bristles 5 mounted to a cushion 1 for the purpose of achieving effective brushing action. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the device of Jon with a cushion as, for example, taught by Kellett in order to achieve effective brushing action.
Allowable Subject Matter
Claims 4, 6, 9, 11, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takla et al., Yamazaki, Funayama and Ciervo teach other hair devices with an ultrasonic vibrator and nebulizer. Chen et al. teaches another hair device with an eyelet 20. Alhajji and Zhao teach other hair devices with a charge port. The references cited on the PTO-892 teach other related.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754